Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an Examiner’s statement of reasons for allowance:
Applicants’ claims as allowed require, in part, a client device having a display device, transducer for generating audio data, and memory, where the device has an active application with a plurality of user interfaces (UI), the different UIs corresponding to a post UI for an ephemeral message, a page UI for a non-ephemeral message, an image capture UI, and further the claim requires particular instances of different machine learning schemes and corresponding models to be associated with the different UIs, e.g. as recited, such that in this framework, the operative application has different UIs having different schemes and models (of varying scope, e.g. global, multi-screen, and page) trained with different sets of keywords, such that a user can feasibly provide a command registered as the “audio data”, which is then subject to keyword detection processing such that the framework can deliver to the user UI content that is pre-associated with the keyword appropriately.
The closest cited prior art features different voice recognition/keyword schemes for different devices and/or different applications, but do not teach it for different user interfaces within a single application in a way that would satisfy the requirements of the claim above.  As the Examiner understands it, Applicants’ various UI recitations are associated with different schemes and 
Applicants’ claim provides separate model and scheme, and training, for a UI that is dedicated to ephemeral messaging verses model, scheme, and training for a UI that is dedicated to non-ephemeral messaging and/or other functions, e.g. such as image acquisition.  This differentiation, e.g. on the basis of ephemeral verses not, is not present in the prior art of record, and is certainly not found in the other prior art reviewed by the Examiner that relates more broadly to various models/schemes across different devices and across different applications.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174